       Case 1:18-cv-00094-DLH-CSM Document 40 Filed 10/11/18 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Nicholas Mantooth, on behalf of himself         )
and on behalf of all others similarly situated, )
                                                )
               Plaintiff,                       )       ORDER DENYING MOTION
                                                )
       vs.                                      )
                                                )
Optimal Energy Resources, Inc.,                 )       Case No. 1:18-cv-094
                                                )
               Defendant.                       )


        Before the Court is the Defendant’s “Motion for Extension of Time to Respond to Plaintiff’s

Motion for Conditional Certification” filed on October 10, 2018. See Docket No. 37. The Plaintiff

filed a response in opposition to the motion on October 10, 2018. See Docket No. 38.

        The Defendant’s response to the Plaintiff’s motion for conditional certification is due October

16, 2018. The Defendant seeks an extension of time until two weeks after six depositions have been

taken to respond to the motion for conditional certification. The depositions have yet to be

scheduled. The Defendant suggests it has had difficulty with opposing counsel in scheduling

depositions. A scheduling conference is set for October 30, 2018, before Magistrate Judge Miller at

which time the issue of scheduling depositions will likely be addressed.

        The FLSA authorizes employees to bring a collective action against employers to recover

unpaid overtime. 29 U.S.C. § 216(b). Unlike a Rule 23 class action, under the FLSA no employee

shall be a party to a collective action unless they give consent in writing to become such a party, and

such consent is filed in the court in which the action is brought. Chin v. Tile Shop, LLC, 57 F. Supp.

3d 1075, 1082 (D.Minn. 2014). Courts have discretion, in “appropriate cases,” to facilitate the opt-in




                                                    1
       Case 1:18-cv-00094-DLH-CSM Document 40 Filed 10/11/18 Page 2 of 3



process by conditionally certifying a class and authorizing court-supervised notice to potential opt-in

plaintiffs. Id. (citing Saleen v. Waste Mgmt., Inc., 649 F. Supp. 2d 937, 939 (D. Minn. 2009)).

        A collective action under the FLSA may only proceed if the plaintiffs demonstrate they are

similarly situated to the proposed FLSA class. This process requires a two step inquiry. First, the

Court must determine whether the class should be conditionally certified for notification and

discovery purposes. Burch v. Qwest Communications Int’l, Inc., 500 F. Supp. 2d 1181, 1186 (D.

Minn. 2007). In this early stage of the conditional certification process, plaintiffs merely need to

establish a colorable basis for their claim that the putative class members were the victims of a single

decision, policy, or plan. Id. The determination of class status at this early notice stage is to be

granted liberally because there has been little or no discovery and courts have minimal evidence for

analyzing the class.

        After discovery is completed, courts then conduct an inquiry into several factors if there is a

motion to decertify the class. Burch, 500 F. Supp. 2d at 1186. These factors include: (1) the extent

and consequences of disparate factual and employment settings of the individual plaintiffs; (2) the

various defenses available to the defendant that appear to be individual to each plaintiff; and (3) other

fairness and procedural considerations. Id. If the class is decertified, opt-in class members are

dismissed without prejudice and the case proceeds only in the putative class representatives’

individual capacities. Chin, 57 F. Supp. 3d at 1082.

        Since the relevant inquiry at this stage of the case is not based on the merits of the claims nor

intended to resolve factual disputes, it is unnecessary to submit deposition testimony in support of

a response to a motion for conditional certification. The Defendant misapprehends the relevant

inquiry. Pre-conditional certification discovery is simply unnecessary. Courts are to rely on the

pleadings and any affidavits submitted by the Plaintiff to determine whether to grant conditional

                                                   2
      Case 1:18-cv-00094-DLH-CSM Document 40 Filed 10/11/18 Page 3 of 3



certification. See Parker v. Rowland Express, Inc., 492 F. Supp. 2d 1159, 1164 (D. Minn. 2007).

The Court is not required to make any credibility determinations or findings of fact with respect to

contrary evidence presented by the parties. Chin, 57 F. Supp. 3d at 1083.

       For the reasons set forth above, the Defendant’s’ Motion for Extension of Time to Respond

to Plaintiff’s Motion for Conditional Certification (Docket No. 37) is DENIED.

       IT IS SO ORDERED.

       Dated this 11th day of October, 2018.

                                             /s/ Daniel L. Hovland
                                             Daniel L. Hovland, Chief Judge
                                             United States District Court




                                                 3
